Citation Nr: 0822039	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  06-31 959	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Entitlement to an initial compensable rating for right 
ear hearing loss.

2.  Entitlement to an initial rating in excess of 10 percent 
for bilateral tinnitus.  

3.  Entitlement to the assignment of an effective date prior 
to January 29, 2005, for service connection for tinnitus and 
right ear hearing loss.



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to December 
1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.

The issue of entitlement to an initial compensable evaluation 
for right ear hearing loss is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's service-connected (bilateral) tinnitus is 
assigned a 10 percent rating, the maximum schedular rating 
authorized under Diagnostic Code 6260.  

2.  The veteran's claims for service connection for bilateral 
hearing loss and tinnitus were received by the RO on January 
29, 2005.

3.  The RO awarded service connection for bilateral hearing 
loss and tinnitus, effective from January 29, 2005.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2007); Smith v. Nicholson, 451 F. 3d 1344 (Fed. 
Cir. 2006).  

2.  The criteria for an effective date prior to January 29, 
2005, for the grant of service connection for bilateral 
hearing loss and tinnitus have not been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. § 3.400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The notice and duty-to-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply to this 
appeal.  The VA is not required to meet the VCAA duties to 
notify or assist a claimant where a claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  As interpretation of a statute is 
dispositive of the issues addressed in this decision, the 
Board finds additional efforts to notify or assist the 
appellant are not required.

Entitlement to the assignment of a higher disability rating 
for bilateral tinnitus, initially evaluated as 10 percent 
disabling

The veteran requested a higher evaluation for tinnitus, 
specifically a 10 percent evaluation for each ear.  The RO 
denied the veteran's request because under Diagnostic Code 
6260, there is no provision for assignment of a separate 
10 percent schedular evaluation for tinnitus of each ear.  
The veteran appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, 451 F. 3d 1344 (Fed. Cir. 2006), the 
Federal Circuit concluded that the CAVC erred in not 
deferring to the VA's interpretation of its own regulations, 
38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a 
veteran to a single disability rating for tinnitus, 
regardless whether the tinnitus is unilateral or bilateral.  
Subsequently, the stay of adjudication of tinnitus rating 
cases was lifted.  

The veteran's service-connected tinnitus has been assigned 
the maximum schedular rating available for tinnitus.  
38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Further there are 
no contentions nor is it otherwise showing that the 
disability causes such impact on employment or other 
impairment such as to indicate that extraschedular criteria 
should be applied.  See 38 C.F.R. § 3.321.

Entitlement to the assignment of an effective date prior to 
January 29, 2005, for service connection for tinnitus and 
right ear hearing loss

In the instant case, the veteran was released from active 
service in 1970.  He filed an initial application for 
compensation for service connection for bilateral hearing 
loss and tinnitus in January 2005.  He asserts an earlier 
claim for a back disorder was filed, but it is not otherwise 
contended that he filed an earlier claim for these disorders, 
just that he has been bothered by tinnitus since he returned 
from Vietnam.

In an August 2005 rating decision, the RO granted service 
connection for right ear hearing loss and bilateral tinnitus, 
assigning 0 percent and 10 percent disability evaluations, 
respectively, effective on January 29, 2005, the date of the 
veteran's claim.

The effective date of an award of disability compensation 
based on an original claim or a claim reopened after final 
disallowance is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  If the claim is received within one year 
of separation from the service, the effective date for an 
award of disability compensation for direct service 
connection is the day following separation from active 
service, otherwise it is the date of the receipt of the 
claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

The veteran contends, in substance, that grant of service 
connection for his disabilities should be in 1970.  He argues 
that he has suffered from these disabilities since 1970; 
however, he was dissuaded from filing a claim due to the 
reputation of the VA and experience with the earlier back 
claim.  Therefore, the effective date of the grant of service 
connection for right ear hearing loss and tinnitus should be 
the day after separation from service, December 1970.  

The Board acknowledges the veteran's assertion that he was 
hesitant in applying for VA compensation benefits.  Although 
it is unfortunate that the veteran feels that he would not 
have been treated fairly by the VA, this does not provide a 
legal basis for the award of an effective date earlier than 
January 2005. 

The governing law and regulatory provisions provide that that 
the effective date for an award of compensation, based on an 
original claim filed more than a year after service, shall be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  As the veteran's claim for 
service connection was received on January 29, 2005, an 
earlier effective date cannot be assigned.  There is no 
indication of an intention to file a claim for these 
disorders prior to that date.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  See Sabonis. 


ORDER

A schedular evaluation in excess of 10 percent for tinnitus 
is denied.  

The claim for an effective date earlier than January 29, 
2005, for grant of service connection for tinnitus and right 
ear hearing loss is denied.




REMAND

The veteran maintains that his right ear hearing loss is more 
severely disabling than the current evaluation reflects.  The 
veteran has provided a private audiological examination 
report; however, it does not provide the necessary medical 
analysis of the results required for Board review.  
Therefore, additional examination is needed.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be asked to provide 
the names, addresses, and approximate 
dates of treatment of all VA and non-VA 
health providers who have provided recent 
treatment for his hearing loss disability.  
When the requested information and any 
necessary authorizations have been 
received, the RO/AMC should request 
legible copies of all pertinent clinical 
records that have not been previously 
obtained.  All records obtained should be 
associated with the claims file.

2.  The RO/AMC should also arrange for the 
veteran to have a comprehensive 
audiological evaluation, including an 
audiogram and a Maryland CNC Test, if 
possible, to ascertain the nature and 
severity of any hearing loss in each ear 
in accordance with the schedule.  As the 
veteran lives overseas, the claims folder 
need not be provided, but the examiner is 
requested to use the above tests if 
possible.  A copy of this remand should be 
provided to the examiner.  All necessary 
tests should be conducted, and the 
examiner should review the results of any 
testing prior to the completion of 
reports.  The report of the examination 
should be associated with the appellant's 
claims folder.

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
necessary, any additional development 
should be undertaken.  If any benefit 
sought on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


